Title: From George Washington to John Robinson, 19 December 1756
From: Washington, George
To: Robinson, John



Dear Sir,
[Fort Loudoun, 19 December 1756]

You are no stranger I presume to the late resolutions of the Governor & Council; the consequence of which I meditate with great concern. We are ordered to reinforce Fort Cumberland with 100 men: and, to enable me to carry that number thither, all the Stockade-Forts on the Branch are to be evacuated, & in course all the Sett[lemen]ts abandoned, except what lie under the immediate protection of Capt. Waggeners Fort; the only place exempted in their resolve. Surely His Honor and the Council are not fully acquainted with the situation and circumstances of the unhappy Frontiers, to expose so valuable a tract of land as the Branch, in order to support a Fortification, in itself (considering our present feebleness) of very little importance to the inhabitants or the Colony. The former order of council wou’d have endangered not only the loss of Fort Loudon, the Stores, and Winchester; but a general removal of the Settlers of this vale, and even to the Blue Ridge[.] This last hath the same object in view, vizt Fort Cumberland; and to maintain it, the best lands in Virginia are laid open to the mercy of a cruel and inhuman Enemy. These people have long struggled

with the dangers of savage incursions; daily soliciting defence; and willing to keep their ground. To encourage them all my little help has been administered; and they seemed satisfied with my intentions; resolving to continue while any probability of support remained. The disposition I had made of our small Regiment gave general satisfaction to the Settlements; and content began to appear every where—The necessary measures for Provision & Stores were agreeably concerted, and every regulation established, for the Season. But the late Command reverses, confuses, and incommode every thing: To say nothing of the extraordinary expence of Carriage, disappointments, losses and alterations which must fall heavy on the Country. Whence it arises or why, I am truly ignorant; but my strongest representations of matters relative to the peace of the Frontiers are disregarded as idle & frivolous; my propositions and measures, as partial & selfish; and all my sincerest endeavours for the service of my Country, perverted to the worst purposes. My Orders are dark, doubtful and uncertain; to day approved, tomorrow condemned: Left to act and proceed at hazard: accountable for the consequence; and blamed, without the Benefit of defence! If you can think my situation capable to excite the smallest degree of envy, or afford the least satisfaction, the truth is yet hid from you: and you entertain notions very distant from the reality of the case. However, I am determined to bear up under all these embarrassments some time longer; in hope of better Regulation on the arrival of Lord Loudon; to whom I look for the future fate of Virginia.
His Lordship I think has received impressions tending to prejudice, by false representations of facts: If I may judge from a paragraph of one of his letters to the Governor; and on which is founded the Resolve to support Fort Cumberland at all events. The severity of the Season, and nakedness of the Soldiers are matters of much compassion, and give rise to infinite complaints. Nor is it possible to obviate them, unless their clothing come in immediately. You wou’d be surprized how the poor creatures live, much more how they can do duty: Had we but Blankets, they might be appeased for a little time, and as we have not, I am doubtful many will desert.
I advised you formerly of our necessity for cash; and would earnestly desire it soon. I think of sending down by the 10th of next month, or sooner if agreeable. Please to inform me by

Jenkins what I may depend upon on that head; as our men are impatient, and with some reason, when without both money & Clothes. I need not urge the comparative advantage of small Bills; as you are truly sensible how disadvantageous large ones are in paying individuals, and occasioning many other inconveniences. We shall have occasion for at least £6,000 to clear us to the 1st January; the Commissary wants above half that sum, to furnish his Stocks of provision, &c. the other will be exhausted in paying the Troops. We ought always to have money in hand, as we are often reduced to many inconveniences on account of waiting for it: not to mention the expence and trouble.
Mr Kirkpatrick will have my accompts to lay before the Committee; and will shew how the money has been applied. I am Dr Sir, Your most obliged and affectionate Hble Servant,

G:W.

   
      The 19th Dec. 1756.
      To the Honble John Robinson Esq. Speaker.
   
